



AMENDMENT NO. 1 TO CREDIT AGREEMENT
AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of November 8, 2017 (this
“Agreement”), by and among Galleria Co., a Delaware corporation (the
“Borrower”), the other Loan Parties party hereto, the Lenders party hereto
(which such Lenders constitute the Required TLA Lenders and the Required
Revolving Lenders) and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of January
26, 2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement” and, as amended by
this Agreement, the “Credit Agreement”), by and among the Borrower, the lenders
from time to time party thereto and the Administrative Agent and Collateral
Agent (capitalized terms used but not otherwise defined herein having the
meanings provided in the Credit Agreement);
WHEREAS, pursuant to Section 10.02(b) of the Credit Agreement, the Borrower and
the Administrative Agent have agreed to amend the definition of “Adjusted LIBO
Rate” as set forth in Annex I attached hereto;
WHEREAS, the Borrower has requested that the Required TLA Lenders and the
Required Revolving Lenders amend the Credit Agreement pursuant to Section
10.02(b) of the Credit Agreement as set forth herein; and
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1.Amendments to Credit Agreement. Each of the parties hereto agrees
that, effective on the Amendment Effective Date, (a) the Credit Agreement shall
be amended to delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto and (b) Exhibit B to the Credit Agreement shall be
replaced in its entirety with the form of Compliance Certificate attached as
Annex II hereto.
SECTION 2.    Amendment Effective Date Conditions. This Agreement will become
effective on the date (the “Amendment Effective Date”) on which each of the
following conditions have been satisfied (or waived) in accordance with the
terms therein:
(a)    Executed Agreement. The Administrative Agent shall have received a
counterpart of this Agreement signed on behalf of (i) the Borrower and each
other Loan Party, (ii) the Administrative Agent, (iii) the Required TLA Lenders
and (iv) the Required Revolving Lenders.
(b)     Closing Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower certifying (i) the
representations and warranties set forth herein and in the Loan Documents are
true and correct in all material respects with the same force and effect as if
such representations and warranties had been made on and as of such date except
to the extent that such representations and warranties relate specifically to
another date; provided that


1



--------------------------------------------------------------------------------




any representation and warranty that is qualified as to materiality shall be
true and correct in all respects (after giving effect to such qualification
therein) and (ii) at the time of and immediately after giving effect to this
Agreement, no Default shall exist or result therefrom.
(c)    Fees and Expenses. The Administrative Agent shall have received all fees
and expenses due and payable on or prior to the Amendment Effective Date, to the
extent, in the case of expenses, invoiced at least three (3) Business Days prior
to the Amendment Effective Date (or such shorter period reasonably agreed by the
Borrower), required to be paid on the Amendment Effective Date.
(d)    No Default. At the time of and immediately after giving effect to this
Agreement no Default or Event of Default shall exist or result therefrom.
SECTION 3.    Representations and Warranties. By its execution of this
Agreement, each Loan Party hereby represents and warrants that:
(a)    Organization; Powers. The Borrower and each of its Restricted
Subsidiaries (a) is validly existing under the laws of the jurisdiction of its
organization or formation, except, in the case of a Restricted Subsidiary, where
the failure to be so could not reasonably be expected to result in a Material
Adverse Effect, (b) has all requisite power and authority to carry on its
business as now conducted, except, in the case of a Restricted Subsidiary, where
the failure to have such could not reasonably be expected to result in a
Material Adverse Effect and (c) except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing (where
relevant) in, its jurisdiction of organization or formation and every other
jurisdiction where such qualification is required.
(b)    Authorization; Enforceability. The Borrower and each Loan Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is a party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such other
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
capital impairment, recognition of judgments, recognition of choice of law,
enforcement of judgments or other similar laws or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and other
matters which are set out as qualifications or reservations as to matters of law
of general application in any legal opinion delivered to the Administrative
Agent in connection with the Loan Documents.
(c)    Governmental Approvals; No Conflicts. Governmental Approvals; No
Conflicts. The execution, delivery and performance of the Loan Documents: (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect Liens created under the Loan Documents and (iii) for consents,
approvals, registrations, filing or other actions, the failure of which to
obtain or make would not necessarily be expected to have, individually or in the
aggregate, a Material Adverse Effect, (b) will not violate (i) any applicable
Law or regulation or (ii) in any material respect, the charter, by-laws or other
organizational


2



--------------------------------------------------------------------------------




documents of the Borrower or any of its Restricted Subsidiaries or any order of
any Governmental Authority binding on such Person, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Borrower or any of its Restricted Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Restricted Subsidiaries, and (d) will not result in the
creation or imposition of any material Lien on any asset of the Borrower or any
of its Restricted Subsidiaries, except Liens created under and Liens permitted
by the Loan Documents, and except to the extent such violation or default
referred to in clause (b)(i) or (c) above could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 4.    Reaffirmation of the Loan Parties. Each Loan Party hereby consents
to the amendment of the Credit Agreement effected hereby and confirms and agrees
that, notwithstanding the effectiveness of this Agreement, each Loan Document to
which such Loan Party is a party is, and the obligations of such Loan Party
contained in the Credit Agreement, this Agreement or in any other Loan Document
to which it is a party are, and shall continue to be, in full force and effect
and are hereby ratified and confirmed in all respects, in each case as amended
by this Agreement. For greater certainty and without limiting the foregoing,
each Loan Party hereby confirms that the existing security interests granted by
such Loan Party in favor of the Administrative Agent for the benefit of the
Secured Parties pursuant to the Loan Documents in the Collateral described
therein shall continue to secure the obligations of the Loan Parties under the
Credit Agreement and the other Loan Documents as and to the extent provided in
the Loan Documents.
SECTION 5.    Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except as permitted by Section 10.02 of the Credit
Agreement. The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor, except as expressly provided herein, constitute a waiver or
amendment of any provision of any of the Loan Documents.
SECTION 6.    Entire Agreement. This Agreement, the Credit Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Collateral Agent or the Lenders, embody the
final, entire agreement among the parties relating to the subject matter hereof
and supersede any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto. There are no
unwritten oral agreements among the parties hereto.
SECTION 7.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
SECTION 8.    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when


3



--------------------------------------------------------------------------------




it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page of this Agreement by email or other electronic
means (including a “.pdf” or “.tif” file) shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.
SECTION 11.    Loan Document; Effect of Amendment. On and after the Amendment
Effective Date, this Agreement shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents (it being
understood that for the avoidance of doubt this Agreement may be amended or
waived solely by the parties hereto as set forth in Section 5 above). Upon and
after the execution of this Agreement by each of the parties hereto, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as modified hereby.
[SIGNATURE PAGES FOLLOW]






4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.


 
 
 
GALLERIA CO.




By: /s/ Kevin Monaco                    
Name: Kevin Monaco
Title: Treasurer


 
 















[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------






 
 
 
CALVIN KLEIN COSMETIC CORPORATION
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary




COTY BRANDS MANAGEMENT INC.
By: /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary




COTY HOLDINGS INC.
By: /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary


COTY US HOLDINGS INC.
By: /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary




COTY US LLC
By: /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
DLI INTERNATIONAL HOLDING II CORP.
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary




RIMMEL INC.
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary




DLI INTERNATIONAL HOLDING I LLC
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary


O P I PRODUCTS, INC.
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary








GRAHAM WEBB INTERNATIONAL, INC.
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary







[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
THE WELLA CORPORATION
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary


NOXELL CORPORATION
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary


HFC PRESTIGE INTERNATIONAL U.S. LLC
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary




HFC PRESTIGE PRODUCTS, INC.
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------






 
 
 
COTY INC.
By: /s/ Kevin Monaco     
Name: Kevin Monaco
Title: Senior Vice President, Treasurer and
Investor Relations









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Term A Lender and Revolving Lender




By:    /s/ Courtney Eng    
Name: Courtney Eng
Title:     Vice President






BANK OF AMERICA, N.A.,
as Term A Lender




By:    /s/ J. Casey Cosgrove    
Name: J. Casey Cosgrove
Title:     Director






BANK OF AMERICA, N.A.,
as Revolving Lender




By:    /s/ Casey Cosgrove    
Name: J. Casey Cosgrove
Title:     Director




CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,
as Revolving Lender




By:    /s/ Gordon Yip    
Name: Gordon Yip
Title:     Director




By:    /s/ Lucie Campos Caresemel    
Name: Lucie Campos Caresemel
Title:     Director











[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,
as Term A Lender




By: /s/ Gordon Yip    
Name: Gordon Yip
Title:     Director




By: /s/ Lucie Campos Caresemel    
Name: Lucie Campos Caresemel
Title:     Director






HSBC BANK USA N.A.
as Revolving Lender




By:/s/ Aidan R. Spoto    
Name: Aidan R. Spoto
Title:     Senior Vice President




HSBC BANK USA N.A.
as Term A Lender




By:/s/ Aidan R. Spoto    
Name: Aisan R. Spoto
Title:     Senior Vice-President




ING BANK N.V., DUBLIN BRANCH,
as Term A Lender


By: /s/ Barry Fehily    
Name: Barry Fehily
Title:     Managing Director




By:/s/ Sean Hassett    
Name: Sean Hassett
Title: Director









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
ING BANK N.V., DUBLIN BRANCH,
as Revolving Lender




By:    /s/ Barry Fehily    
Name: Barry Fehily
Title:     Managing Director




By:    /s/ Sean Hassett    
Name: Sean Hassett
Title:     Director






ROYAL BANK OF CANADA,
as Revolving Lender




By:    /s/ John Flores    
Name: John Flores
Title:     Authorized Signatory




ROYAL BANK OF CANADA,
as Term A Lender




By:    /s/ John Flores    
Name: John Flores
Title:     Authorized Signatory




UNICREDIT BANK AG, NEW YORK BRANCH,
as Revolving Lender




By:    /s/ Fabio Della Malva    
Name: Fabio Della Malva
Title:     Director




By:    /s/ Filippo Pappalardo    
Name: Filippo Pappalardo
Title:     Managing Director









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
UNICREDIT BANK AG, NEW YORK BRANCH,
as Term A Lender




By:    /s/ Fabio Della Malva    
Name: Fabio Della Malva
Title:     Director




By:    /s/ Filippo Pappalardo    
Name: Filippo Pappalardo
Title:     Managing Director






DEUTSCHE BANK AG NEW YORK BRANCH,
as Revolving Lender




By:    /s/ Mary Kay Coyle    
Name: Mary Kay Coyle
Title:     Managing Director




By:    /s/ Anca Trifan    
Name: Anca Trifan
Title:     Managing Director






DEUTSCHE BANK AG NEW YORK BRANCH,
as Term A Lender




By:    /s/ Mary Kay Coyle    
Name: Mary Kay Coyle
Title:     Managing Director




By:    /s/ Anca Trifan    
Name: Anca Trifan
Title:     Managing Director









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
MIZUHO BANK, LTD.,
as Revolving Lender




By:    /s/ Tracy Rahn    
Name: Tracy Rahn
Title:     Authorized Signatory






MIZUHO BANK, LTD.,
as Term A Lender




By:    /s/ Tracy Rahn    
Name: Tracy Rahn
Title:     Authorized Signatory






BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,
as Revolving Lender




By:    /s/ Brian Crowley    
Name: Brian Crowley
Title:     Managing Director




By:    /s/ Cara Younger    
Name: Cara Younger
Title:     Director






BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,
as Term A Lender




By:    /s/ Brian Crowley    
Name: Brian Crowley
Title:     Managing Director




By:    /s/ Cara Younger    
Name: Cara Younger
Title:     Director









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
BNP PARIBAS,
as Revolving Lender




By:    /s/ Pierre Nicholas Rogers    
Name: Pierre Nicholas Rogers
Title: Managing Director




By:    /s/ Nanette Baudon    
Name: Nanette Baudon
Title: Director




BNP PARIBAS,
as Term A Lender




By:    /s/ Pierre Nicholas Rogers    
Name: Pierre Nicholas Rogers
Title: Managing Director




By:    /s/ Nanette Baudon    
Name: Nanette Baudon
Title: Director






THE BANK OF TOKYO-MITSUBISHI UFJ,
as Revolving Lender




By:    /s/ Mustafa Khan    
Name: Mustafa Khan
Title:    Director






THE BANK OF TOKYO-MITSUBISHI UFJ,
as Term A Lender




By:    /s/ Mustafa Khan    
Name: Mustafa Khan
Title:    Director









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
SUMITOMO MITSUI BANKING CORP.,
as Revolving Lender




By:    /s/ Katsuyuki Kubo    
Name: Katsuyuki Kubo
Title:    Managing Director






SUMITOMO MITSUI BANKING CORP.,
as Term A Lender




By:    /s/ Katsuyuki Kubo    
Name: Katsuyuki Kubo
Title:    Managing Director






INTESA SANPAOLO S.P.A. - NEW YORK BRANCH,
as Revolving Lender




By:    /s/ Jordan Schweon    
Name: Jordan Schweon
Title:     Global Relationship Manager




By:    /s/ Maddalena Revelli    
Name: Maddalena Revelli
Title:     Credit Administration


INTESA SANPAOLO S.P.A. - NEW YORK BRANCH,
as Term A Lender




By:    /s/ Jordan Schweon    
Name: Jordan Schweon
Title:     Global Relationship Manager




By:    /s/ Maddalena Revelli    
Name: Maddalena Revelli
Title:     Credit Administration









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE,
as Revolving Lender


By:    /s/ Claus Hemsteg    
Name: Claus Hemsteg
Title:     Senior Vice President


By:    /s/ Axel Wild        
Name: Axel Wild
Title:     Analyst






LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE,
as Term A Lender


By:    /s/ Claus Hemsteg    
Name: Claus Hemsteg
Title:     Senior Vice President


By:    /s/ Axel Wild        
Name: Axel Wild
Title:     Analyst






THE BANK OF NOVA SCOTIA,
as Revolving Lender
By:    /s/ Mauricio Saishio    
Name: Mauricio Saishio
Title:     Director









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as Revolving Lender




By:    /s/ Pinyen Shih    
Name: Pinyen Shih
Title:     Executive Director




By:    /s/ Hsiwei Chen    
Name: Hsiwei Chen
Title:     VP


INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as Term A Lender




By:    /s/ Pinyen Shih    
Name: Pinyen Shih
Title:     Executive Director




By:    /s/ Hsiwei Chen    
Name: Hsiwei Chen
Title:     VP


TD BANK, N.A.,
as Revolving Lender




By:    /s/ Michele Dragonetti    
Name: Michele Dragonetti
Title:     Senior Vice President




TD BANK, N.A.,
as Term A Lender




By:    /s/ Michele Dragonetti    
Name: Michele Dragonetti
Title:     Senior Vice President









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
FIFTH THIRD BANK,
as Revolving Lender


By:    /s/ Valerie Schanzer    
Name: Valerie Schanzer
Title:     Managing Director






FIFTH THIRD BANK,
as Term A Lender


By:    /s/ Valerie Schanzer    
Name: Valerie Schanzer
Title:     Managing Director






SANTANDER BANK, N.A.,
as Revolving Lender


By:    /s/ Andres Barbosa    
Name: Andres Barbosa
Title:     Executive Director






SANTANDER BANK, N.A.,
as Term A Lender


By:    /s/ Andres Barbosa    
Name: Andres Barbosa
Title:     Executive Director






STANDARD CHARTERED BANK,
as Revolving Lender


By:    /s/ Daniel Mattern    
Name: Daniel Mattern
Title:     Associate Director









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
STANDARD CHARTERED BANK,
as Term A Lender


By:    /s/ Daniel Mattern    
Name: Daniel Mattern
Title:     Associate Director






MORGAN STANLEY BANK, N.A.,
as Revolving Lender


By:    /s/ Christopher Winthrop    
Name: Christopher Winthrop
Title:     Authorized Signatory






MORGAN STANLEY SENIOR FUNDING INC.,
as Revolving Lender


By:    /s/ Christopher Winthrop    
Name: Christopher Winthrop
Title:     Authorized Signatory






BAYERISCHE LANDESBANK,
NEW YORK BRANCH
as Revolving Lender


By:    /s/ Rolf Siebert    
Name: Rolf Siebert
Title:     Vice President




By:    /s/ Gina Sandella    
Name: Gina Sandella
Title:     Vice President









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
BAYERISCHE LANDESBANK,
NEW YORK BRANCH
as Term A Lender




By:    /s/ Rolf Siebert    
Name: Rolf Siebert
Title:     Vice President


By:    /s/ Gina Sandella    
Name: Gina Sandella
Title:     Vice President




SCOTIABANK (IRELAND) DESIGNATED ACTIVITY COMPANY,
as Term A Lender




By:    /s/ Mary Theresa Mulvany    
Name: Mary Theresa Mulvany
Title:     Associate Director


By:    /s/ Sue Foster    
Name: Sue Foster
Title:     Chief Executive Officer




BANK OF CHINA (LUXEMBOURG) S.A.,
as Revolving Lender




By:    /s/ Yan Haisi    
Name: Yan Haisi
Title:     Deputy General Manager




BANK OF CHINA (LUXEMBOURG) S.A.,
as Term A Lender




By:    /s/ Yan Haisi    
Name: Yan Haisi
Title:     Deputy General Manager









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION
as Revolving Lender


By:    /s/ Esther Lainis    
Name: Esther Lainis
Title:     Senior Vice President






CAPITAL ONE, NATIONAL ASSOCIATION
as Term A Lender


By:    /s/ Esther Lainis    
Name: Esther Lainis
Title:     Senior Vice President






LANDESBANK BADEN-WUERTTEMBERG, NEW YORK BRANCH,
as Revolving Lender


By:    /s/ Simone Ehmann    
Name: Simone Ehmann
Title:     Vice President


By:    /s/ Ralf Enders    
Name: Ralf Enders
Title:     Vice President




LANDESBANK BADEN-WUERTTEMBERG, NEW YORK BRANCH,
as Term A Lender




By:    /s/ Simone Ehmann    
Name: Simone Ehmann
Title:     Vice President


By:    /s/ Ralf Enders    
Name: Ralf Enders
Title:     Vice President







[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
BANK OF THE WEST,
as Revolving Lender




By:    /s/ Francisco Ingargiola    
Name: Francisco Ingargiola
Title:     Director




By:    /s/ Michael Weinert    
Name: Michael Weinert
Title:     Director








BANK OF THE WEST,
as Term A Lender




By:    /s/ Francisco Ingargiola    
Name: Francisco Ingargiola
Title:     Director




By:    /s/ Michael Weinert    
Name: Michael Weinert
Title:     Director








KBC BANK NV, NEW YORK BRANCH,
as Revolving Lender




By:    /s/ Susan Silver    
Name: Susan Silver
Title:     Managing Director




By:    /s/ Iryna Leff    
Name: Iryna Leff
Title:     Associate









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
KBC BANK NV, NEW YORK BRANCH,
as Term A Lender




By:    /s/ Susan Silver    
Name: Susan Silver
Title:     Managing Director




By:    /s/ Iryna Leff    
Name: Iryna Leff
Title:     Associate






CREDIT INDUSTRIEL ET COMMMERICAL, NEW YORK BRANCH,
as Revolving Lender




By:    /s/ Garry Weiss    
Name: Garry Weiss
Title:     Managing Director




By:    /s/ Clifford Abramsky    
Name: Clifford Abramsky
Title:     Managing Director






CREDIT INDUSTRIEL ET COMMMERICAL, NEW YORK BRANCH,
as Term A Lender




By:    /s/ Garry Weiss    
Name: Garry Weiss
Title:     Managing Director


By:    /s/ Clifford Abramsky    
Name: Clifford Abramsky
Title:     Managing Director









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
BMO HARRIS BANK, N.A.,
as Term A Lender


By:    /s/ Joan Murphy    
Name: Joan Murphy
Title:     Director






BANK OF MONTREAL,
as Revolving Lender


By:    /s/ Joan Murphy    
Name: Joan Murphy
Title:     Director






BANK OF COMMUNICATIONS CO., LTD, LONDON BRANCH,
as Term A Lender


By:    /s/ Qiangliu    
Name: Qiangliu
Title:     GM




By:    /s/ Peter Cox    
Name: Peter Cox
Title:     Director




OCTAGON INVESTMENT PARTNERS XVII, LTD., as Term A Lender


By: OCTAGON CREDIT INVESTORS, LLC,
as Collateral Manager




By:    /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title:     Director of Portfolio
Administration









[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
OCTAGON INVESTMENT PARTNERS XVIII, LTD., as Term A Lender


By: OCTAGON CREDIT INVESTORS, LLC,
as Collateral Manager


By:    /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title:     Director of Portfolio
Administration






OCTAGON INVESTMENT PARTNERS XIX, LTD., as Term A Lender


By: OCTAGON CREDIT INVESTORS, LLC,
as Collateral Manager


By:    /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title:     Director of Portfolio
Administration






OCTAGON INVESTMENT PARTNERS XXII, LTD., as Term A Lender


By: OCTAGON CREDIT INVESTORS, LLC,
as Collateral Manager


By:    /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title:     Director of Portfolio
Administration













[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
OCTAGON INVESTMENT PARTNERS 24, LTD., as Term A Lender


By: OCTAGON CREDIT INVESTORS, LLC,
as Collateral Manager


By:    /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title:     Director of Portfolio
Administration




OCTAGON INVESTMENT PARTNERS 27, LTD., as Term A Lender


By: OCTAGON CREDIT INVESTORS, LLC,
as Collateral Manager


By:    /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title:     Director of Portfolio
Administration




FIRST HAWAIIAN BANK,
as Term A Lender


By:    /s/ Hanul Vera Abraham    
Name: Hanul Vera Abraham
Title:     Vice President




UNITED BANK,
as Term A Lender


By:    /s/ Tom Wolcott    
Name: Tom Wolcott
Title:     SVP















[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
 
 
TRISTATE CAPITAL BANK,
as Term A Lender
By:    /s/ Ellen Frank     
    Name: Ellen Frank 
    Title:     Senior Vice President




 
 













[SIGNATURE PAGE TO AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------







ANNEX I


AMENDMENTS TO CREDIT AGREEMENT


[Changed pages to Credit Agreement follow]






    

--------------------------------------------------------------------------------


(conformed to Amendment No. 1 dated as of November 8, 2017)


CREDIT AGREEMENT
dated as of January 26, 2016
among
GALLERIA CO.,
as the Initial Borrower
The Other Borrowers Party Hereto From Time to Time
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as the Collateral Agent,
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arranger and Joint Bookrunner


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers, Joint Bookrunners and Syndication Agents,

HSBC SECURITIES (USA) INC.,
RBC CAPITAL MARKETS,
DEUTSCHE BANK SECURITIES INC. and
ING BANK N.V., DUBLIN BRANCH,
as the Joint Lead Arrangers, Joint Bookrunners and Documentation Agents,


BANCO BILBAO VIZCAYA ARGENTARIA, S.A.,
BNP PARIBAS,
THE BANK OF NOVA SCOTIA,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
INTESA SANPAOLO,
MIZUHO BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION and
UNICREDIT,
as Documentation Agents








    

--------------------------------------------------------------------------------






(a)    the EBITDA of the Parent and its Restricted Subsidiaries; plus
(b)    on a Pro Forma Basis, the pro forma EBITDA (as adjusted by any increases
pursuant to clauses (c) and (d) below) and cash distributions of any Prior
Target (or, as applicable, the EBITDA and such cash distributions of any such
Prior Target attributable to the assets acquired from such Prior Target), for
any portion of such Subject Period occurring prior to the date of the
acquisition of such Prior Target (or the related assets, as the case may be);
plus
(c)    extraordinary, unusual or non-recurring items; plus
(d)    restructuring charges and related charges, accruals or reserves; and
business optimization expense and related charges or expenses, including costs
related to the opening, closure and/or consolidation of offices and facilities
and the termination of distributor and joint venture arrangements (including the
termination or discontinuance of activities constituting a business), retention
charges, contract termination costs, recruiting and signing bonuses and
expenses, systems establishment costs, conversion costs and consulting fees
relating to the foregoing; plus
(e)    (i) all fees, commissions, costs and expenses incurred or paid by the
Parent and its Subsidiaries and (ii) transaction separation and integrations
costs, in each case in connection with the Transactions and any Permitted
Acquisition; plus
(f)    pro forma cost savings, operating expense reductions and synergies
related to, and net of the amount of actual benefits realized during such
Subject Period from, Specified Transactions, restructurings and cost savings
initiatives (including the Global Efficiency Plan) that are reasonably
identifiable, factually supportable and projected by the Parent in good faith to
be realized, and to result from actions that have been taken or with respect to
which substantial steps have been taken, committed to be taken or are expected
to be taken (in the good faith determination of the Parent), in each case within
twenty four (24) months after such acquisition, disposition or other Specified
Transaction, restructuring, cost savings initiative or other initiative; plus
(g)    (i) pro forma cost savings, operating expense reductions and synergies
related to, and net of the amount of actual benefits realized during such
Subject Period from, the Transactions that are reasonably identifiable,
factually supportable and projected by the Parent in good faith to be realized,
and to result from actions that have been taken, committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Parent), in each case within twenty four
(24) months after the applicable step of the Transaction and (ii) solely for
purposes of actual compliance with Section 7.01 (and not, for the avoidance of
doubt, compliance on a Pro Forma Basis therewith), and without limiting any
amounts added-back pursuant to clause (i), pro forma cost savings, operating
expense reductions and synergies of the types described in clause (i) above (but
without giving effect to the “look forward” period set forth therein) not to
exceed, for (x) the Subject Periods ending on or prior to June 30, 2019,
$375,000,000 and (y) the Subject Periods ending, September 30, 2019, December
31, 2019, March 31, 2020 and June 30, 2020, $150,000,000; plus






    

--------------------------------------------------------------------------------






(h)    without duplication of any amounts added back pursuant to clause (d)
above, charges, fees and expenses in connection with the Global Efficiency Plan;
minus
(i)    the EBITDA of each Prior Company and, as applicable but without
duplication, the EBITDA of the Parent and each Restricted Subsidiary
attributable to all Prior Assets, in each case for any portion of such Subject
Period occurring prior to the date of the disposal of such Prior Companies or
Prior Assets.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period or, with respect to the
determination of the Alternate Base Rate, for a one (1) month interest period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder and under the other Loan Documents and its successors in such capacity
as provided in Section 9.06.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Lender” means a Lender that is a JAB Affiliate (excluding the
Borrowers and their respective Subsidiaries).
“Affiliated Lender Assignment and Assumption” means an Affiliated Lender
Assignment and Assumption, substantially in the form of Exhibit A-2 hereto.
“Agent” means collectively the Administrative Agent and the Collateral Agent.
“Agreement” has the meaning set forth in the preamble hereto.
“All-In-Yield” means as to any Indebtedness, the yield or effective interest
rate thereof, whether in the form of interest rate, margin, original issue
discount, upfront fees, recurring periodic fees in substance equivalent to
interest, any interest rate floor (to the extent the operation of such floor
would increase the yield on drawn amounts on the proposed date of incurrence
thereof), or otherwise, in each case, incurred or payable by the applicable
Borrower generally to all the lenders of such indebtedness; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees and other similar fees not paid
generally to all lenders of such Indebtedness.






    

--------------------------------------------------------------------------------






(1)    the Parent; provided that no consent of the Parent shall be required for
(1) an assignment of (x) any Revolving Commitment to an assignee that is a
Lender or an Affiliate of a Lender with a Revolving Commitment immediately prior
to giving effect to such assignment or (y) all or any portion of a Term Loan to
a Lender, an Affiliate of a Lender or an Approved Fund or (2) if an Event of
Default under Sections ‎8.01(a), ‎(b), ‎(g) or ‎(h) exists, an assignment to any
other assignee; and provided, further, that the Parent shall be deemed to have
consented to any such assignment unless the Parent shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof;
(2)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and
(3)    to the extent the assignment relates to the Revolving Facility, any
Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(1)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (1)
$1,000,000 in the case of the Term Facility and (2) $5,000,000 in the case of
the Revolving Facility unless each of the Parent and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld, delayed or
conditioned);
(2)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(3)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,0003,500 (which fee may be waived or reduced in the
sole discretion of the Administrative Agent); and






    

--------------------------------------------------------------------------------






ANNEX II


FORM OF COMPLIANCE CERTIFICATE


[Form of Compliance Certificate follow]








    

--------------------------------------------------------------------------------







EXHIBIT B
TO
GALLERIA CO. CREDIT AGREEMENT


Form of Compliance Certificate












    

--------------------------------------------------------------------------------






COMPLIANCE CERTIFICATE
To:
The Administrative Agent and the Lenders parties to the Credit Agreement
described below



This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of January 26, 2016 (as amended, restated, amended and
restated, supplemented, renewed, extended or otherwise modified from time to
time, the “Agreement”) among Galleria Co., the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent
and the other parties from time to time party thereto.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate shall have the meanings assigned to such terms in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ___________________________ of the Parent;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Parent and its Restricted Subsidiaries during the accounting
period covered by the attached financial statements [for quarterly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes];
3.    The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of the existence of any condition or event
which constitutes a Default which has not been previously disclosed or which has
not been cured as of the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate;
Described below are the exceptions, if any, to this paragraph 3 by listing, in
detail, in the case of any Default which is continuing, the nature of the
condition or event, the period during which it has existed and the action which
the Parent has taken, is taking, or proposes to take with respect to each such
condition or event:
    
    
    


4.    The following represent true and accurate calculations of the Total Net
Leverage Ratio:
Total Net Leverage Ratio =    [____________]
Required Ratio =         [____________]
Schedule I attached hereto sets forth financial data and computations evidencing
the Parent’s compliance with the certain financial covenant set forth in Section
7.01 of the Agreement, all of which data and computations are true, complete and
correct in all material respects;


    

--------------------------------------------------------------------------------





The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of _____________, 20__
.
GALLERIA CO.


By:        
Name:        
Title:        






    

--------------------------------------------------------------------------------






SCHEDULE I
TO
COMPLIANCE CERTIFICATE


Compliance as of _________, ____




A.    Section 7.01.    Total Net Leverage Ratio.


Summary:


Consolidated Total Debt (Line 2(b))


$
 
Over


 
 
Adjusted EBITDA (Line 5(j))


$
 




 
$


Compliance with Section 7.01 – [Is Total Net Leverage Ratio less than or equal
to [●] to 1.00?]


YES


NO

1. Total Indebtedness (on a consolidated basis)
 
 
 
(a) all obligations for borrowed money
$
 
 
(b) all Capital Lease Obligations and purchase money indebtedness
$
 
 
(c) unreimbursed obligations in respect of drawn letters of credit, bankers
acceptances or similar instruments (provided that cash collateralized amounts
under drawn letters of credit, bankers acceptances and similar instruments shall
not be counted as Total Indebtedness)
$
 
 
(d) Total of Lines (a) through (c)
 
$
 
provided that Total Indebtedness shall not include (A) Indebtedness in respect
of (i) unreimbursed obligations in respect of drawn letters of credit until five
(5) days after such amount is drawn and (ii) obligations under Swap Agreements
and (B) Indebtedness of a Person for which, upon or prior to the maturity
thereof, such Person has irrevocably deposited with the proper Person in trust
or escrow the necessary funds (or evidences of indebtedness) for the payment,
redemption or satisfaction of such Indebtedness, and thereafter such funds and
evidences of such obligation, liability or indebtedness or other security so
deposited are not included in the calculation of unrestricted cash
 
 
2. Consolidated Total Debt
 
 
 
(a) Unrestricted cash and Cash Equivalents of the Parent and its Restricted
Subsidiaries as determined in accordance with GAAP
$
 
 
(b) Line 1(d) minus 2(a)
 
$






--------------------------------------------------------------------------------





3. Consolidated Net Income, consolidated net income (or loss) determined in
accordance with GAAP, excluding (i) any extraordinary, non-recurring,
non-operating gains, charges or losses and/or any non-cash gains, charges or
losses, (including (x) costs of, and payments of, actual or prospective legal
settlements, fines, judgments or orders, (y) costs of, and payments of,
corporate reorganizations and (z) gains, income, losses, expenses or charges
(less all fees and expenses chargeable thereto) attributable to any sales or
dispositions of Equity Interests or assets (including asset retirement costs) or
returned surplus assets of any employee benefit plan outside of the ordinary
course of business), and (ii) including or in addition to the above, the
following items:
 
$
 
(a) the income (or loss) of any Unrestricted Subsidiary, any other Person that
is not a Restricted Subsidiary but whose accounts would be consolidated with
those of the Subject Person in the Subject Person's consolidated financial
statements in accordance with GAAP or any other Person (other than a Restricted
Subsidiary) in which the Subject Person or a subsidiary has an ownership
interest (including any joint venture); provided, however, that Consolidated Net
Income shall include amounts in respect of the income of such Person when
actually received in cash by the Subject Person or such subsidiary in the form
of dividends or similar distributions;


















$
 
 
(b) the income or loss of any Person acquired by the Subject Person or a
subsidiary for any period prior to the date of such acquisition (provided such
income or loss may be included in the calculation of Adjusted EBITDA to the
extent provided in the definition thereof);
$
 
 
(c) the cumulative effect of any change in accounting principles during such
period;
$
 
 
(d) any net gains, income, charges, losses, expenses or charges with respect to
(i) disposed, abandoned, closed and discontinued operations (other than assets
held for sale) and any accretion or accrual of discounted liabilities and on the
disposal of disposed, abandoned, and discontinued operations and (ii)
facilities, plants or distribution centers that have been closed during such
period;
$
 
 
(e) effects of adjustments (including the effects of such adjustments pushed
down to the Subject Person) in the Subject Person’s consolidated financial
statements pursuant to GAAP (including in the inventory, property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue, deferred rent and debt line items thereof) resulting from the
application of recapitalization accounting or acquisition accounting, as the
case may be, in relation to the Transactions or any consummated recapitalization
or acquisition transaction or the amortization or write-off of any amounts
thereof;
$
 
 
(f) any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Swap Agreements);
$
 
 
(g) any (i) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness, (ii) good will or other asset
impairment charges, write-offs or write-downs or (iii) amortization of
intangible assets;
$
 






--------------------------------------------------------------------------------





 
(h) any non-cash compensation charge, cost, expense, accrual or reserve,
including any such charge, cost, expense, accrual or reserve arising from the
grant of stock appreciation or similar rights, stock options, restricted stock
or other equity incentive programs, and any cash charges associated with the
rollover, acceleration or payment of management equity in connection with the
Transactions;
$
 
 
(i) any fees, costs, commissions and expenses incurred or paid by the Subject
Person (or any JAB Affiliate) during such period (including rationalization,
legal, Tax and structuring fees, costs and expenses), or any amortization or
write-off thereof for such period in connection with or pursuant to (i) the
Transactions (including shared costs and Tax formation costs, in each case,
relating solely to the consummation of the Transactions, whether incurred before
or after the Closing Date) or the Loan Documents and (ii) any Investment (other
than an Investment among the Parent and its Subsidiaries in the ordinary course
of operations), Disposition (other than Dispositions of inventory or
Dispositions among the Parent and its Subsidiaries in the ordinary course of
operations), incurrence or repayment of Indebtedness (other than the incurrence
or repayment of Indebtedness among the Parent and its Subsidiaries in the
ordinary course of operations), issuance of Equity Interests, refinancing
transaction or amendment, waiver or modification of any Indebtedness (in each
case, including any such transaction consummated prior to the Closing Date and
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction;
$
 
 
(j) accruals and reserves that are established or adjusted within twelve (12)
months after the Closing Date that are so required to be established or adjusted
as a result of the Transactions, in accordance with GAAP or as a result of the
adoption or modification of accounting policies;
$
 
 
(k) any unrealized or realized net foreign currency translation gains or losses
and unrealized net foreign currency transaction gains or losses, in each case
impacting net income (including currency re-measurements of Indebtedness, any
applicable net gains or losses resulting from Swap Agreements for currency
exchange risk associated with the above or any other currency related risk and
those resulting from intercompany Indebtedness); and
$
 
 
(l) unrealized net losses, charges or expenses and unrealized net gains in the
fair market value of any arrangements under Swap Agreements
$
 
 
(m) sum of Line 3 minus the sum of Lines 3(a) through 3(l)
$
 
4. EBITDA
 
 
 
(a) Consolidated Net Income (from Line 3(m))
$
 
 
(b) any provision for (or less any benefit from) income or franchise Taxes
included in determining Consolidated Net Income
$
 
 
(c) interest expense (including the interest portion of Capital Lease
Obligations) deducted in determining Consolidated Net Income
$
 
 
(d) amortization and depreciation expense deducted in determining Consolidated
Net Income
$
 






--------------------------------------------------------------------------------





 
(e) to the extent not disregarded in the calculation of Consolidated Net Income,
non-cash charges
$
 
 
(f) the amount of any fee, cost, expense or reserve to the extent actually
reimbursed or reimbursable by third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance; provided that, such
Person in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating EBITDA for such fiscal
quarters)
$
 
 
(g) the amount of any expense or deduction associated with any subsidiary of
such Person attributable to non-controlling interests or minority interests of
third parties
$
 
 
(h) the amount of loss on sales of receivables and related assets to the Parent
or any Restricted Subsidiary in connection with a permitted receivables
financing
$
 
 
(i) proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not received so long as such Person in good faith expects to receive
the same within the next four fiscal quarters (it being understood that to the
extent not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating EBITDA for such fiscal quarters))








$
 
 
(j) any earn out obligation and contingent consideration obligations (including
adjustments thereof and purchase price adjustments) incurred in connection with
any Investment made in compliance with Section 6.04 of the Credit Agreement or
any Investment consummated prior to the Escrow Date, which is paid or accrued
during such period








$
 
 
(k) sum of Lines 4(a) through 4(j)
 
$
5. Adjusted EBITDA
 
 
 
(a) the EBITDA of the Parent and its Restricted Subsidiaries (from Line 4(k))
$
 
 
 
$
 
 
(b) on a Pro Forma Basis, the pro forma EBITDA (as adjusted by any increases
pursuant to Lines (c) and (d) below) and cash distributions of any Prior Target
(or, as applicable, the EBITDA and such cash distributions of any such Prior
Target attributable to the assets acquired from such Prior Target), for any
portion of such Subject Period occurring prior to the date of the acquisition of
such Prior Target (or the related assets, as the case may be)
$
 
 
(c) extraordinary, unusual or non-recurring items
$
 
 
(d) restructuring charges and related charges, accruals or reserves; and
business optimization expense and related charges or expenses, including costs
related to the opening, closure and/or consolidation of offices and facilities
and the termination of distributor and joint venture arrangements (including the
termination or discontinuance of activities constituting a business), retention
charges, contract termination costs, recruiting and signing bonuses and
expenses, systems establishment costs, conversion costs and consulting fees
relating to the foregoing
$
 






--------------------------------------------------------------------------------





 
(e) (i) all fees, commissions, costs and expenses incurred or paid by the Parent
and its Subsidiaries and (ii) transaction separation and integrations costs, in
each case in connection with the Transactions and any Permitted Acquisition
$
 
 
(f) pro forma cost savings, operating expense reductions and synergies related
to, and net of the amount of actual benefits realized during such Subject Period
from, Specified Transactions, restructurings and cost savings initiatives
(including the Global Efficiency Plan) that are reasonably identifiable,
factually supportable and projected by the Parent in good faith to be realized,
and to result from actions that have been taken or with respect to which
substantial steps have been taken, committed to be taken or are expected to be
taken (in the good faith determination of the Parent), in each case within
twenty four (24) months after such acquisition, disposition or other Specified
Transaction, restructuring, cost savings initiative or other initiative
$
 
 
(g) (i) pro forma cost savings, operating expense reductions and synergies
related to, and net of the amount of actual benefits realized during such
Subject Period from, the Transactions that are reasonably identifiable,
factually supportable and projected by the Parent in good faith to be realized,
and to result from actions that have been taken, committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Parent), in each case within twenty four
(24) months after the applicable step of the Transaction and (ii) solely for
purposes of actual compliance with Section 7.01 (and not, for the avoidance of
doubt, compliance on a Pro Forma Basis therewith), and without limiting any
amounts added-back pursuant to clause (i), pro forma cost savings, operating
expense reductions and synergies of the types described in clause (i) above (but
without giving effect to the “look forward” period set forth therein) not to
exceed, for (x) the Subject Periods ending on or prior to June 30, 2019,
$375,000,000 and (y) the Subject Periods ending, September 30, 2019, December
31, 2019, March 31, 2020 and June 30, 2020, $150,000,000
$
 
 
(h) without duplication of any amounts added-back pursuant to clause (d) above,
charges, fees and expenses in connection with the Global Efficiency Plan  
$
 
 
(i) the EBITDA of each Prior Company and, as applicable but without duplication,
the EBITDA of the Parent and each Restricted Subsidiary attributable to all
Prior Assets, in each case for any portion of such Subject Period occurring
prior to the date of the disposal of such Prior Companies or Prior Assets.  
$
 
 
(j) sum of Lines 5(a) through 5(h) minus Line 5(i)
 
$
















--------------------------------------------------------------------------------










